            Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
DONALD BARTON, JR.                         )
155 Potomac Passage                        )
Unit #335                                  )
Oxon Hill, MD 20745                        )
                                           )
       Plaintiff,                          )
v.                                         )
                                           )   Case No.: 1:21-cv-01367
THE UNITED STATES OF AMERICA               )
                                           )
       Serve on:                           )
                                           )
       Merrick Garland or His Designee     )
       For Receipt of Service of Process   )
       and Summons                         )
       United States Department of Justice )
       950 Pennsylvania Avenue, NW         )                COMPLAINT
       Washington, DC 20530                )
                                           )
       And                                 )
       Paul C. Ney, Jr., General Counsel )
       U.S. Department of Defense          )
       1400 Defense Boulevard              )
       Washington, DC 20301                )
                                           )
       And                                 )
       Channing D. Phillips, Acting        )
       U.S. Attorney for the               )
       District of Columbia                )
       c/o Civil Division                  )
       501 3rd Street NW, Fourth Floor     )
       Washington, DC 20530                )
                                           )
       And                                 )
       Via certified mail to:              )
       Civil Process Clerk                 )
       United States Attorney’s Office     )
       555 Fourth Street, NW               )
       Washington, DC 20530                )
                                           )
       Defendant.                          )
____________________________________)
            Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 2 of 18




                                      COMPLAINT
               For Declaratory and Injunctive Relief and Monetary Damages
                           Employment Discrimination – Race

       Plaintiff Donald Barton files this Complaint against the United States Government Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000(e), et seq. (“Title VII”) and 42 U.S.C. §

1981 of the Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991.

                                JURISDICTION AND VENUE

   1. This Court has subject matter jurisdiction over this civil action pursuant to 28 U.S.C. §

       1331 because the claims arise under federal law.

   2. Venue lies in this judicial district pursuant to 28 U.S.C. §§ 2000e-5(f), 1391(a)(1), (a)(2),

       because this is where Plaintiff is employed by Defendants and where the discriminatory

       conduct alleged in this Complaint took place.


                                           PARTIES

   3. Plaintiff is a resident of the State of Maryland and is a civilian employee of the United

       States Department of Defense (“DOD”). Plaintiff has worked for a division within the

       DOD since 2004. At all times relevant to this Complaint, Plaintiff has been assigned to

       Bolling Air Force Base. Plaintiff is a man of African American descent.

   4. The United States Department of Defense is an agency of the United States Government

       which has employed the Plaintiff since 2004. Plaintiff’s Division, which is not

       specifically identified herein, falls under the authority of the DOD.

   5. Defendant is subject to the anti-discrimination provisions of Title VII and 42 U.S.C. §

       1981 of the Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991.




                                                2
         Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 3 of 18




       EXHAUSTION OF PRE-FILING ADMINISTRATIVE PROCEDURE

6. Plaintiff timely submitted to the appropriate EEO office within the DOD a formal

   complaint based on the discriminatory treatment and retaliation set forth below. Plaintiff

   now timely files the instant lawsuit after receiving an adverse Final Agency Decision on

   February 19, 2021.

                                          FACTS

7. Plaintiff began working for Defendant at the DOD in 2004 where he is still presently

   employed.

8. Throughout Plaintiff’s employment, Defendant promised him that he would be treated

   fairly—that he would not be harassed, that he would not be discriminated or retaliated

   against because of his race, and that any Human Resources-related investigation would

   be fair and impartial.

9. Defendant represented that it would not treat Plaintiff arbitrarily, that it would conduct

   investigations of alleged performance issues fairly and impartially, and that it would

   follow the recommendations of such completed investigations. These policies were stated

   verbally and are contained in Defendant’s Personnel Manual and related statutes.

10. Defendant never disciplined Plaintiff in any way prior to its discriminatory and retaliatory

   acts that are at the heart of this Complaint, taken solely on the basis of Mr. Barton’s race.

11. Throughout his career at DOD, Plaintiff has been a valued, loyal, and hard-working

   employee who received various promotions and accolades.

12. At all relevant times hereto, Plaintiff was a dedicated and high-performing DOD

   permanent employee who reported to work on time and professionally carried out his

   duties.



                                             3
         Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 4 of 18




13. From June 2015 to May 23, 2017, Plaintiff’s first line supervisor was James Cordell,

   Branch Chief (Caucasian male). Mr. Cordell was deployed in May 2017 and did not

   supervise Plaintiff after May 23, 2017. Plaintiff’s second line supervisor during that time

   frame was Laura Brooks, Division Chief (Caucasian female).

14. Despite Mr. Cordell’s deployment, he was the rating official for Plaintiff’s final fiscal

   year 2017 (FY2017) performance appraisal and the reviewing official was Ms. Brooks.

15. As a result of Mr. Cordell’s deployment, Brian Anderson became Plaintiff’s first line

   supervisor from May 24, 2017 through the end of FY17. Mr. Anderson continued as

   Plaintiff’s first line supervisor after FY17. Even though he supervised Plaintiff for almost

   half of FY17, Mr. Anderson did not participate in Plaintiff’s FY17 performance

   appraisal.

16. Plaintiff’s position within the DOD requires him to handle classified information. Prior to

   his final performance evaluation completed by Mr. Cordell in October of 2017, Plaintiff

   enjoyed good performance appraisals which would not have prohibited him from

   obtaining deployments—a valuable and lucrative benefit at DOD.

17. On or about April 13, 2017, Plaintiff met with Mr. Cordell and received his FY17 mid-

   year progress review. In the review, Mr. Cordell noted that Plaintiff was “ahead of

   schedule” completing his required tasks and that Plaintiff continued to “serve with

   distinction.” Mr. Cordell then received a deployment and did not supervise Plaintiff after

   May 23, 2017.

18. On or about November 13, 2017, Plaintiff received his FY17 final performance appraisal

   from Mr. Cordell. After reviewing the appraisal, Plaintiff did not agree with the score of




                                              4
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 5 of 18




   2.9 or some of the language Mr. Cordell used to describe Plaintiff’s performance, which

   differed greatly from the language Cordell used in the midterm review.

19. For example, Mr. Cordell “call[ed] into question Donald’s personal accountability . . .” in

   the review and described Plaintiff as having “questionable work efficiency, task urgency,

   and time management . . ..” Mr. Cordell also wrote that Plaintiff needed additional

   training to address “skill shortfalls” and that he lacked the drive to “be more a [sic]

   proactive, proficient performer . . ..”

20. Plaintiff was shocked and blindsided by the FY17 performance appraisal since he (1)

   received a positive midyear review absent any of the derogatory language that appeared

   in the final appraisal, and (2) Mr. Cordell did not supervise Plaintiff after the midyear

   review and had no knowledge or information relating to Plaintiff’s performance once

   Plaintiff came under the supervision of Mr. Anderson.

21. Moreover, Mr. Anderson never discussed with Plaintiff any of the performance

   deficiencies that Mr. Cordell included in Plaintiff’s FY17 performance appraisal. In fact,

   Mr. Anderson told Plaintiff, in writing, that Mr. Cordell never reached out to Mr.

   Anderson regarding Plaintiff’s FY17 performance appraisal.

22. Plaintiff did not sign the appraisal but, instead, reached out to Nicole White, Employee

   Management Relations (EMR) Specialist (African American female), about going

   through the process to grieve the FY17 appraisal.

23. Plaintiff wanted to grieve the performance appraisal not only because it was inaccurate,

   but also because the appraisal was likely to prevent Plaintiff from receiving a deployment

   and enjoying the career advancement and monetary benefits of deployment.




                                             5
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 6 of 18




24. In preparing his grievance, Plaintiff was told that DOD policy requires that “[w]hen a

   permanent rater goes out on a deployment a temporary rater is assigned for the duration

   of the permanent rater’s deployment.” Accordingly, Mr. Anderson—and not Mr.

   Cordell—was the appropriate official to conduct Plaintiff’s final FY17 performance

   appraisal.

25. In November of 2017, Plaintiff officially grieved his FY17 performance appraisal.

   Despite the clear violation of DOD policy and the fact that Mr. Cordell was in no position

   to appraise Plaintiff’s performance after May 23, 2017, Laura Brooks, William

   Timmerman (Caucasian male), and Kecia Arnold (Caucasian female) all denied his

   grievances and appeals between November of 2017 and March of 2018.

26. According to the DOD deployment process, employees were required to report to the

   deployment office to review the available deployments. The deployment office then

   requests the employee’s most recent performance appraisals before placing the interested

   employee on the deployment list and contacting the employee’s home office within

   DOD. This is the process Mr. Barton followed when he successfully applied for and

   secured deployments before 2018.

27. In early 2018, during the time Plaintiff grieved his performance appraisal and in

   accordance with DOD policy, Plaintiff went to the deployment office to initiate the

   deployment application process like he did in years past.

28. This time, however, Mr. Barton was denied a deployment opportunity.

29. Plaintiff spoke with Mary Hennigan (now retired), a deployment manager. Upon Ms.

   Hennigan’s request, Mr. Barton provided information related to his most recent

   performance appraisal. Ms. Hennigan told Plaintiff that, due to his FY17 performance



                                             6
         Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 7 of 18




   appraisal, he would not be able to secure a deployment, and that he needed to wait for his

   next appraisal before he would be considered for a deployment.

30. After his grievance and all appeals were exhausted without success, Plaintiff issued a

   complaint to the Inspector General’s Office and requested their assistance. Plaintiff

   learned from the Inspector General’s Office that his Division leadership retroactively

   changed his rating chain for the May 24, 2017–January 31, 2018 period from James

   Cordell to Brian Anderson after he filed his grievance. No one in Plaintiff’s Division had

   ever mentioned this to Plaintiff.

31. After filing his complaint with the Inspector General’s Office, Plaintiff’s Division

   determined that Plaintiff was entitled to a rating “close-out” from Mr. Cordell for the

   period ending on May 23, 2017, and a close-out appraisal from Mr. Anderson for the

   May 24, 2017–January 31, 2018 period.

32. Effectively, Plaintiff would receive two appraisals, one based on his performance for the

   period ending on May 23, 2017 and one from May 24, 2017 through January 31, 2018.

   Each one would be based on Plaintiff’s performance during the periods identified.

33. Because Mr. Anderson had already been reassigned by that time, Ms. Brooks took it upon

   herself to act as Mr. Anderson’s proxy and, upon information and belief, prepared the

   written portion for the second half of the FY17 performance appraisal.

34. Plaintiff met with Mr. Anderson for the FY17 performance appraisal close-out meeting

   related to the dates Mr. Anderson supervised Plaintiff. The language and score that Mr.

   Cordell had originally included in Plaintiff’s disputed performance appraisal had not

   changed and remained the same.




                                             7
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 8 of 18




35. Plaintiff disputed that the Division had carried out its own directive to have his FY17

   performance appraisal split, with Cordell completing the first half of the year and Mr.

   Anderson completing the second half of the FY17 appraisal. Instead, the language and

   scores remained the same while only Mr. Anderson’s signature was added.

36. Maria Workman, Human Resources Performance Management Specialist (African

   American female), agreed with Plaintiff and emailed the following to Sean McHugh,

   Staff Officer (Caucasian male), Ms. Brooks, Donald Johnson, Staff Officer (Caucasian

   male), and Ms. White: “The language in the performance appraisal covering the period of

   10/01/2016-05/23/2017 should only speak to performance that is specific to the first half

   of the performance cycle not the entire performance cycle. If the language speaks to the

   entire cycle, then [the agency] is required to provide the correct language/write up to

   OHR to insert on [the agency’s] behalf on the back end of the system.”

37. Ms. White also advised Plaintiff’s leadership that “since [Plaintiff] now has two separate

   evaluations, the narrative comments in each should only reflect performance during each

   of the respective time periods.”

38. Plaintiff’s Division, through Ms. Brooks and Mr. McHugh, refused to change the

   language in the appraisal that Mr. Cordell initially placed in the disputed appraisal, which

   Mr. Cordell had no authority to issue in the first place.

39. Ultimately, Division leadership ignored the positive language Mr. Cordell initially used

   to evaluate Plaintiff when Cordell conducted Plaintiff’s midyear review, and instead

   substituted the derogatory language as Mr. Cordell’s final close-out appraisal for the first

   half (Cordell’s portion of the FY17 appraisal) and the second half (Anderson’s portion of




                                             8
         Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 9 of 18




   the FY17 appraisal) of Plaintiff’s performance, frustrating the instructions provided by

   agency Human Resources representatives.

40. Plaintiff then contacted Ms. Arnold asking her to instruct his leadership to carry out the

   instructions of the agency Human Resources representatives. Ms. Arnold responded that

   Division leadership would not alter his FY17 performance appraisal.

41. Mr. Cordell, Ms. Brooks, Mr. McHugh, Mr. Timmerman, and Ms. Arnold refused to

   carry out the directives of the Human Resources Department in retaliation for Plaintiff’s

   complaints to the Human Resources Department and the Inspector General’s Office about

   his Division’s failure to properly carry out his performance appraisal.

42. Mr. Cordell, Ms. Brooks, Mr. McHugh, Mr. Timmerman, and Ms. Arnold had actual

   knowledge that the FY17 performance appraisal would render Plaintiff ineligible for

   deployment. Alternatively, Mr. Cordell, Ms. Brooks, Mr. McHugh, Mr. Timmerman, and

   Ms. Arnold should have known that the FY17 performance appraisal would render

   Plaintiff ineligible for deployment.

43. Plaintiff’s Division within the DOD has a history of discriminating against African

   American employees utilizing the performance appraisal process. Plaintiff is aware of at

   least three other African American employees who have been marginalized using this

   performance appraisal process.

44. Specifically, in 2016, Christina Elder (African American female) filed an EEO complaint

   against Mr. Cordell based on race and gender for a denial of a promotion and hostile

   treatment. Ms. Elder complained that Mr. Cordell misrepresented and mischaracterized

   her work performance to deny her a promotion. Additionally, Mr. Cordell, in an email to

   multiple employees, stated that Ms. Elder “lack[ed] task urgency”—the same criticism he



                                             9
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 10 of 18




   leveled against Plaintiff in his final FY17 evaluation. Apparently, this is Mr. Cordell’s

   code for a “lazy” employee.

45. Ms. Elder believes that she received said discriminatory treatment from Mr. Cordell

   because of her race. She also believes that leadership in Plaintiff’s Division treated other

   African Americans similarly regarding work performance matters for the same reason.

46. Likewise, Jasen Tanner (African American male) endured the same treatment when

   leadership in Plaintiff’s Division failed to rectify an erroneous performance appraisal Mr.

   Tanner had received, containing an incorrect rating and derogatory language. Upon

   information and belief, Ms. Brooks and Ms. Arnold were also involved in the decisions to

   deny relief to Mr. Tanner and his attempts to grieve or otherwise correct the evaluation

   were equally unsuccessful.

47. Mr. Tanner is aware of African American employees having this specific issue within the

   Division; however, he is unaware of any Caucasian employees experiencing the same

   adverse actions at the hands of Division leadership.

48. Mr. Tanner believes that the treatment he received from Ms. Arnold and Ms. Brooks

   occurred because he is African American. He also believes that the treatment other

   African Americans received from Division leadership as it related to performance

   appraisals occurred because they, too, were African American.

49. Ms. Tosha Taylor (African American female) personally witnessed the favorable

   treatment white employees received in the Plaintiff’s Division when it came to

   performance issues and when it came to correcting what white employees perceived as

   erroneous negative performance actions.




                                            10
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 11 of 18




50. Ms. Taylor was on a temporary detail to Plaintiff’s Division within DOD and supervised

   a white female civilian employee while she was there.

51. Ms. Taylor had to write the employee up for not following instructions to “report in”

   every morning for accountability purposes. The employee disagreed with the daily

   reporting process. One day, she approached Ms. Taylor at her desk and proceeded to yell

   at Ms. Taylor in a threatening manner and at a very high pitch, complaining about the

   “report in” requirement. As a result of the unprofessional actions and gestures of the

   employee, Ms. Taylor filed a Letter of Reprimand, which should have become a part of

   the employee’s OHR file for three years.

52. Yet Mr. Timmerman, who was the acting Deputy Director of the Plaintiff’s Division at

   the time, immediately asked Ms. Taylor to remove the Letter of Reprimand from the

   employee’s OHR record.

53. Mr. Timmerman neither required any further counseling for the employee, nor did he

   require that the employee acknowledge any improper behavior. Ms. Taylor recommended

   that she and Mr. Timmerman speak to the employee regarding the unprofessional

   behavior and the importance of accountability before removing the Letter of Reprimand,

   however, Ms. Taylor’s leadership did not agree to do so. Instead, Ms. Taylor’s leadership

   made several attempts to remove the Letter of Reprimand without Ms. Taylor’s

   knowledge. Subsequently, Ms. Taylor was removed from Plaintiff’s Division and asked

   to return to her division prematurely, before her temporary duty assignment was

   completed.

54. During the time Ms. Taylor worked in Plaintiff’s Division, she experienced

   discrimination by Ms. Brooks. Ms. Taylor also encountered other African-American



                                           11
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 12 of 18




   females that worked for Ms. Brooks that have experienced similar discriminatory

   treatment in which Ms. Brooks went out of her way to make negative remarks about them

   and gave them less than favorable performance appraisals.

55. In her last few months working in Plaintiff’s Division, Ms. Taylor came under the direct

   supervision of Ms. Brooks. Since Ms. Brooks supervised Ms. Taylor for less than 90

   days, however, she was not permitted to submit a performance appraisal for Ms. Taylor.

56. After Ms. Taylor returned to her own division, Ms. Brooks emailed and called her several

   times to force her to accept performance objectives created by Ms. Brooks, even though

   Ms. Taylor was no longer working under the supervision of Ms. Brooks.

57. Ms. Taylor did not accept the late performance objectives, citing (1) that she no longer

   worked in Ms. Brooks’ division or for Ms. Brooks, and (2) that Ms. Brooks was not

   permitted to complete a performance appraisal when Ms. Taylor left the Division since

   she did not supervise Ms. Taylor for more than 90 days.

58. After Ms. Taylor refused to accept the performance objectives Ms. Brooks altered human

   resources records so that it would appear as though she supervised Ms. Taylor for more

   than 90 days.

59. Ms. Taylor contacted human resources upon learning of Ms. Brooks’ actions and, after

   HR made several unsuccessful attempts to contact Mr. Timmerman, got the agency to

   correct the record of supervision.

60. To date, Ms. Brooks’ performance objectives remain on Ms. Taylor’s human resources

   page. It is Ms. Taylor’s convicted belief that Ms. Brooks’ attempts to alter human

   resources records so that she could rate Ms. Taylor’s performance was an attempt to

   provide negative remarks and a less than successful rating on Ms. Taylor’s performance



                                            12
       Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 13 of 18




   appraisal. Ms. Taylor has personal knowledge of other African Americans that Ms.

   Brooks treated in this manner.

61. Ms. Taylor believes that the treatment she received from Ms. Brooks was because she

   was African American. She also believes that the treatment other African Americans

   received from leadership in Plaintiff’s Division as it related to performance appraisals

   occurred because they were African American.

62. Unfortunately, the discriminatory treatment Ms. Taylor was forced to endure at the hands

   of Ms. Brooks and other Caucasian employees in Plaintiff’s Division within DOD was

   not unique; she encountered several other African American females who recounted

   similar experiences. Ms. Brooks apparently went out of her way to make negative

   remarks about them and gave them less than favorable performance appraisals, too.

63. The negative FY17 performance appraisal has had a substantial and lasting adverse effect

   on Plaintiff’s career. For one, it is well-established that deployed employees receive

   additional pay and promotion potential, yet Plaintiff was unable to secure a deployment

   in 2018 due to his FY17 evaluation.

64. Prior to FY17, Plaintiff received two previous deployments, which helped him receive

   grade and step promotions at the agency. In addition to the promotion potential which

   accompanies deployments, employees receive a 35% nighttime bonus and a 35% hazard

   pay bonus for the length of the deployment.

65. During his prior two deployments, Plaintiff’s biweekly check almost doubled compared

   to his regular salary. During deployment, Plaintiff could expect to work 8-12 hours every

   day of the week and weekends. Additionally, after Plaintiff’s deployment, the agency

   granted his night differential pay of 35% and hazard pay which was an additional 35%.



                                           13
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 14 of 18




66. Because of the discrimination he faced at the hands of agency officials, Plaintiff has been

   denied these valuable employment benefits.

67. Defendant denied these benefits to Plaintiff because of his African American race.

68. But for Plaintiff being African American, he would not have received a negative and

   untrue performance appraisal, and he would not have had to battle his agency to carry out

   the directives of their own Human Resources Department.

69. African American employees in Plaintiff’s Division know, learn, and are taught by

   Division leadership that they will disproportionately receive poor or marginal

   performance appraisals which do not reflect their actual work performance. They also

   know, learn, and are taught that should they attempt to challenge the inaccurate

   appraisals, Division leadership will use pretextual excuses to refuse to correct appraisals

   to reflect their actual performance.

70. African American employees in Plaintiff’s Division know, learn, and are taught by

   Division leadership that Caucasian employees will not receive discipline or marginal

   performance appraisals and, if they do, Division leadership will make every effort to

   correct it. Performance appraisals are key for employees in Plaintiff’s Division to take

   advantage of the valuable benefit of deployments.

71. African American employees in Plaintiff’s Division who are disproportionately and

   negatively impacted by poor or marginal performance appraisals form a racially

   identifiable group, department, and/or job.

72. Race is the only distinguishing feature between those employees who enjoy the support

   and assistance of leadership in Plaintiff’s Division related to discipline and performance




                                            14
        Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 15 of 18




   and those employees who are denied such assistance and the valuable benefits connected

   thereto.

73. The aforementioned supervisors and managers responsible for mischaracterizing

   Plaintiff’s performance and undeservedly assigning low evaluation marks to him do not

   treat Plaintiff’s Caucasian colleagues as harshly or unfairly.

74. The discrimination faced by the Plaintiff and other African American employees as

   described above is a result of both overt discrimination by managers and supervisors in

   Plaintiff’s Division who demonstrate discriminatory intent by their actions and

   communications with Plaintiff and other African American employees, and implicit bias

   by the same individuals who demonstrate discriminatory intent by favoring Caucasian

   employees over African American employees.

75. Had Plaintiff been White, he would have received an objectively fair and positive

   evaluation (or at least fairer and more positive), and his application for deployment in

   2018 would have been successful. This would have placed Mr. Barton in a stronger

   position for future deployment and promotion opportunities.

                                       COUNT I
                            Discrimination Based On Race
                In Violation of Title VII of the Civil Rights Act of 1964
                              42 U.S.C. §§ 2000(e), et seq.

76. Plaintiff hereby incorporates by reference the allegations contained in the preceding

   paragraphs as if fully set forth herein.

77. Plaintiff is a member of protected classes because he is African American.

78. Plaintiff was the victim of unlawful discriminatory conduct at the hands of the managers

   and supervisors in Plaintiff’s Division, as described above.




                                              15
            Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 16 of 18




   79. Plaintiff was unlawfully subjected to disparate treatment on the basis of his race, and

       Defendant’s proffered reason for Plaintiff’s treatment was not the actual reason for these

       adverse employment actions but rather pretext to discrimination in violation of Title VII.

   80. There is no legitimate non-discriminatory reason for the treatment Plaintiff and other

       African American employees received at the hands of the Defendant, as described above.

   81. In taking the foregoing actions, Defendant denied, restricted, and abridged Plaintiff’s

       terms, conditions, and privileges of employment; materially and adversely affected

       Plaintiff’s current and future employment opportunities, and inhibited Plaintiff’s ability

       to earn additional wages and other benefits.

   82. In taking the foregoing actions and discriminating against Plaintiff on account of his race,

       including denying Plaintiff a deployment opportunity due to a discriminatory evaluation,

       Defendant violated the antidiscrimination provisions of Title VII.

   83. Defendant’s violation of Plaintiff’s rights under Title VII caused him to suffer past and

       future pecuniary loss, loss of employment opportunities, loss of pension and value of his

       pension, loss of 401(k) benefits, and continued loss of current and future employment

       opportunities, emotional pain, embarrassment, humiliation, mental anguish,

       inconvenience, anxiety, depression, and loss of enjoyment of life.

       WHEREFORE, Plaintiff requests that this Court issue a judgment against Defendant for

compensatory and punitive damages, injunctive relief, attorney’s fees and court costs incurred in

pursuing this matter.




                                                16
            Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 17 of 18




                                         COUNT II
                              Race Discrimination in Violation of
                                42 U.S.C. § 1981, as amended

   84. Plaintiffs hereby incorporate by reference the allegations contained in the preceding

       paragraphs as if fully set forth herein.

   85. Defendant’s discrimination against Plaintiff is in violation of the rights of the Plaintiff

       afforded him by the Civil Rights Act 1866, 42 U.S.C. § 1981, as amended by the Civil

       Rights Act of 1991.

   86. By engaging in the conduct described above, Defendant intentionally deprived the

       Plaintiff of the same rights as are enjoyed by white citizens to the creation, performance,

       enjoyment, and all benefits and privileges, of his contractual employment relationship

       with Defendant, in violation of 42 U.S.C. § 1981.

   87. As described above, Defendant denied Plaintiff a deployment opportunity due to a

       racially discriminatory evaluation.

   88. Defendant’s violation of Plaintiff’s rights under Section 1981 caused him to suffer past

       and future pecuniary loss, loss of employment opportunities, loss of pension and value of

       his pension, loss of 401(k) benefits, and continued loss of current and future employment

       opportunities, emotional pain, embarrassment, humiliation, mental anguish,

       inconvenience, anxiety, depression, and loss of enjoyment of life.

       WHEREFORE, Plaintiff requests that this Court issue a judgment against Defendant for

compensatory and punitive damages, injunctive relief, attorney’s fees and court costs incurred in

pursuing this matter.

                                    JURY TRIAL PRAYER

       Plaintiff hereby demands a trial by jury on all such eligible claims.



                                                  17
          Case 1:21-cv-01367 Document 1 Filed 05/18/21 Page 18 of 18




Dated: May 18, 2021                        Respectfully submitted,

                                           /s/ Darrell Chambers
                                           Darrell Chambers [980872]
                                           Douglas S. Rosenbloom [1016235]

                                           CHAMBERS & ROSENBLOOM LLP
                                           8403 Colesville Road, Suite 1100
                                           Silver Spring, MD 20910
                                           (202) 638-2831
                                           darrell@chambersrosenbloom.com
                                           doug@chambersrosenbloom.com




                                      18
